with conditions for one year. Shelton did not self-report this discipline to
the Nevada state bar as required by SCR 114(1).
              SCR 114(4) provides that this court shall impose identical
reciprocal discipline unless the attorney demonstrates, or this court finds,
that one of four exceptions applies. None of the exceptions are present in
this case.
              Accordingly, we grant the petition for reciprocal discipline.
Attorney Matthew P. Shelton is hereby suspended from the practice of law
for one year, with that suspension stayed and a 30-day actual suspension
imposed, and placed on probation for one year. The discipline shall begin
retroactively on May 22, 2012. Shelton shall provide to the state bar proof
that he has complied with the conditions of probation imposed on him by
California. Shelton and the state bar shall comply with SCR 115 and SCR
121.1.
              It is so ORDERED.




                         P   c.442A,
                         Pickering
                                                , C.J.



Gibbon                                     Hardesty



Parraguirre



Cherry                                     Saitta




                                       2
                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Matthew Poage Shelton
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) I947A